Case 2:21-cv-03046-ER Document 8 Filed 07/26/21 Page 1 of 2

AO 440 (Rev, 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastem District of Pennsylvania

CHESTNUT STREEF CONSOLIDATED, LLC
Plaintiff(s)
Vv.

BAHAA DAWARA; IMAD DAWARA; FATAN
DAWARA also known as FATEN DA WARA;
MAISAA DAWARA; MIRVAT DAWARA; ABEER

_ NAIM; HITHAM ALBAROUK] also known as
HAITHAM ALBAROUKI; DOE INDIVIDUALS (1-
10) AND DOE ENTITIES (1-10)

. Defendant(s)

Civil Action No. 21-3046

S SUMMONS IN A CIVIL ACTION

To: (Defendant's name and’ “uddress) Maisaa Dawara
“ 305 Seminole Street
Lester, PA 19029

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

GARY FRANCIS SEITZ

Gellert Scali Busenkell & Brown LLC
Philadelphia Office 8 Penn Center

1628 John F. Kennedy Blvd - Suite 1901
PHILADELPHIA, PA 19103

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

 

CLERK OF COURT

Date: WA15/2021 | efBrian §. Weissman

Signature of Clerk or Deputy Clerk

 

an, Clerk FE fF Burt
U.S. District’ da i Fades rn “District of PA

 

 

 
Case 2:21-cv-03046-ER Document 8 Filed 07/26/21 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 21-3046.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4(I))

This summons, complaint, ex parte motion & order for (name of individual and title, if any) Maisaa
Dawara was received by me on 7/20/2021.

[X] lt personally served the summons, complaint, ex parte motion & order on the individual at
(place) 305 Seminole Street, Lester, PA 19029 on (date) 7/21/2021 at 2:55 p.m.; or

[ ] | left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there, on (date)
and mailed a copy to the individual’s last known address; or

’

 

 

 

[ ] | served the summons {name of individual) , who is designated by
law to accept service of process on behalf of (name of organization)
On (date) ;or
{ ] | returned the summons unexecuted because ; or

 

[ | Other (specify):
My fees are $ for travel and $ for services, for a total of S

| declare under penalty of perjury that this information is true.

a oy
é LY

f AO ¢
Date: 7/22/2021 Vite HO bute
: Sefver's signature
Kevin J. O'Rourke, Special Process Server

O’Rourke Investigative Associates, Inc.
1225 North King Street, Suite 400

P, O. Box 368

Wilmington, DE 19899-0368

Additional information regarding attempted service, etc:
